Title: From Pseudonym: "A Democrat" to William Duane, 11 January 1808
From: Pseudonym: “A Democrat”
To: Duane, William


                  
                     Sir 
                     
                     Jefferson county State ohio
                  
                  we have it in our power to give you, and the president, new information on Burrs expedition, and by handing this letter to him, you will find out the fraud, that has been carried on by the public cash and all is facts,
                  
                     Democrat.
                  
                  
                     N.B. you may let Mr. Jefferson see this letter if you think proper. but: he ought expel his most violent enemies from public office and appoint his noted friends—as for Gov. Tiffin he is a turn coat from Fed to Demo. cant be confided in—
                  
                  
                     D.
                  
               